DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Pub. No.: US 2018/0211138A1) and further in view of Watanabe (Pub. No.: US 2017/0173798A1).
With respect to claim 1:
Yamada discloses a non-transitory computer-readable storage medium storing a position detection program which causes a processor to perform processing for object recognition, the processing comprising acquiring a plurality of pieces of three-dimensional data of simple shapes that are not similar to each other (fig.6, item 104 is an acquiring unit that acquire data as in parag. 0027); carrying out learning by using the plurality of acquired pieces of data (fig.6, item 105 as in parag. 0028); acquiring an image obtained by imaging by an imaging unit (fig.6, item 104 is an acquiring unit that acquire data as in parag. 0027); 
Yamada does not explicitly disclose detecting a position of an object from the acquired image by using a first learning model generated based on the learning.
Watanabe disclose detecting a position of an object from the acquired image by using a first learning model generated based on the learning (parag. 0020, 0021). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Watanabe into the teaching of Yamada in order to determine whether interference occurs between an area excluding the area of the target workpiece and the grasping unit.
With respect to claim 2:
 Watanabe discloses the position detection program according to claim 1, the processing further comprising: detecting a gripping position of the object from the position (parag. 0020-0021). 
With respect to claim 3:
Yamada discloses the position detection program according to claim 1, wherein the first learning model is an ensemble-learning model based on a plurality of second learning 
With respect to claim 5:
Yamada in view of Watanabe discloses the position detection program according to claim 1, wherein the pieces of data are pieces of data created from three-dimensional models of the simple shapes by a simulator (parag. 0040 of Yamada and parag. 0021 of Watanabe).  
With respect to claim 6:
Watanabe discloses the position detection program according to claim 1, wherein the simple shapes include a circular column, a rectangular parallelepiped, a cube, a sphere, and a spring (parag. 0062).  
With respect to claim 7:
Yamada discloses a position detection method comprising: by a computer, acquiring a plurality of pieces of three-dimensional data of simple shapes that are not similar to each other (fig.6, item 104 is an acquiring unit that acquire data as in parag. 0027); carrying out learning by using the plurality of acquired pieces of data (fig.6, item 105 as in parag. 0028); acquiring an image obtained by imaging by an imaging unit (fig.6, item 104 is an acquiring unit that acquire data as in parag. 0027);
	Yamada does not explicitly disclose detecting a position of an object from the acquired image by using a first learning model generated based on the learning.
Watanabe disclose detecting a position of an object from the acquired image by using a first learning model generated based on the learning (parag. 0020, 0021). It 
With respect to claim 8:
Yamada discloses a position detection apparatus comprising a model generating unit configured to acquire a plurality of pieces of three-dimensional data of simple shapes that are not similar to each other and carry out learning by using the plurality of acquired pieces of data  (fig.6, item 104 is an acquiring unit that acquire data as in parag. 0027); and a detecting unit configured to acquire an image obtained by imaging by an imaging unit (fig.6, item 104 is an acquiring unit that acquire data as in parag. 0027); 
Yamada does not explicitly disclose detecting a position of an object from the acquired image by using a first learning model generated based on the learning.
Watanabe disclose detecting a position of an object from the acquired image by using a first learning model generated based on the learning (parag. 0020, 0021). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Watanabe into the teaching of Yamada in order to determine whether interference occurs between an area excluding the area of the target workpiece and the grasping unit.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649